 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11   PAUL ADLER,                                          CASE NO: 5:20-cv-02067 JGB (SPx)
12                      Plaintiff,
                         vs.                              ORDER RE: CONFIDENTIALITY
13                                                        STIPULATION AND PROTECTIVE
14
     CHURCH & DWIGHT CO., INC. and                        ORDER
     DOES 1 TO 25, inclusive,
15                                                        [NOTE CHANGES MADE BY THE
                        Defendant.                        COURT TO PARAGRAPHS 12.3,
16
                                                          12.6]
17
     CHURCH & DWIGHT CO., INC.,
18                                                        Case Filed:              October 5, 2020
                    Third-Party Plaintiff,                State Court
19
                         vs.                              Action filed:            May 29, 2020
20                                                        Trial Date:              January 11, 2022
     VENTURA TRANSFER COMPANY,
21
     INC., and ROES 1 through 20, inclusive,
22
                    Third-Party Defendants.
23
24
           Pursuant to the Confidentiality Stipulation and Protective Order of the
25
26   Parties [Dkt. #24], the Court hereby orders as follows:
27
     ///
28
                                                  -1-
                               ______________________ ___________________________________________
                               [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                         CASE NO. 5:20-cv-020607 JGB (SPx)
 1      1. A. PURPOSES AND LIMITATIONS
 2
             The Parties believe that discovery in this action is likely to involve
 3
 4   production of confidential, personal, business, competitive, proprietary, or

 5   private information and witness testimony for which special protection from
 6
     public disclosure and from use for any purpose other than prosecuting this
 7
 8   litigation may be warranted. Accordingly, the parties hereby request this Order.
 9   The parties acknowledge that this Order does not confer blanket protections on
10
     all disclosures or responses to discovery and that the protection it affords from
11
12   public disclosure and use extends only to the limited information or items that
13
     are entitled to confidential treatment under the applicable legal principles. The
14
     parties further acknowledge, as set forth in Section 12.3, below, that this Order
15
16   does not entitle them to file confidential information under seal; Civil Local Rule
17
     79-5 sets forth the procedures that must be followed and the standards that will
18
     be applied when a party seeks permission from the court to file material under
19
20   seal.
21
             B. GOOD CAUSE STATEMENT
22
23           This action is likely to involve medical records and private health

24   information, personnel files, trade secrets, customer and pricing lists and other
25
     valuable research, development, commercial, financial, technical and/or
26
27   proprietary information for which special protection from public disclosure and
28   from use for any purpose other than prosecution of this action is warranted. Such
                                              -2-
                           ______________________ ___________________________________________
                           [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                     CASE NO. 5:20-cv-020607 JGB (SPx)
 1   private, confidential and proprietary materials and information consist of, among
 2
     other things, plaintiff’s personal medical records, personnel file(s), confidential
 3
 4   business or financial information, information regarding confidential business

 5   practices, or other confidential research, development, or commercial
 6
     information (including information implicating privacy rights of third parties),
 7
 8   information otherwise generally unavailable to the public, or which may be
 9   privileged or otherwise protected from disclosure under state or federal statutes,
10
     court rules, case decisions, or common law. Accordingly, to expedite the flow of
11
12   information, to facilitate the prompt resolution of disputes over confidentiality of
13
     discovery materials, to adequately protect information the parties are entitled to
14
     keep confidential, to ensure that the parties are permitted reasonable necessary
15
16   uses of such material in preparation for and in the conduct of trial, to address their
17
     handling at the end of the litigation, and serve the ends of justice, a protective
18
     order for such information is justified in this matter. It is the intent of the parties
19
20   that information will not be designated as confidential for tactical reasons and
21
     that nothing be so designated without a good faith belief that it has been
22
23   maintained in a confidential, non-public manner, and there is good cause why it

24   should not be part of the public record of this case.
25
        2. DEFINITIONS
26
27         2.1    Action: this pending federal law suit.
28
                                               -3-
                            ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1          2.2    Challenging Party: a Party or Non-Party that challenges the
 2
     designation of information or items under this Order.
 3
 4          2.3 “CONFIDENTIAL” Information or Items: information (regardless of

 5   how it is generated, stored or maintained) or tangible things that qualify for
 6
     protection under Federal Rule of Civil Procedure 26(c), and as specified above
 7
 8   in the Good Cause Statement.
 9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
10
     their support staff).
11
12          2.5    Designating Party: a Party or Non-Party that designates information
13
     or items that it produces in disclosures or in responses to discovery as
14
     “CONFIDENTIAL.”
15
16          2.6    Disclosure or Discovery Material: all items or information,
17
     regardless of the medium or manner in which it is generated, stored, or
18
     maintained (including, among other things, testimony, transcripts, and tangible
19
20   things), that are produced or generated in disclosures or responses to discovery
21
     in this matter.
22
23          2.7    Expert: a person with specialized knowledge or experience in a

24   matter pertinent to the litigation who has been consulted by a Party or its counsel
25
     to serve as an expert witness or as a consultant in this Action.
26
27
28
                                                -4-
                             ______________________ ___________________________________________
                             [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                       CASE NO. 5:20-cv-020607 JGB (SPx)
 1         2.8    House Counsel: attorneys who are employees of a party to this
 2
     Action. House Counsel does not include Outside Counsel of Record or any other
 3
 4   outside counsel.

 5         2.9    Non-Party:        any     natural      person,      partnership,       corporation,
 6
     association, or other legal entity not named as a Party to this action.
 7
 8         2.10 Outside Counsel of Record: attorneys who are not employees of a
 9   party to this Action but are retained to represent or advise a party to this Action
10
     and have appeared in this Action on behalf of that party or are affiliated with a
11
12   law firm which has appeared on behalf of that party, and includes support staff.
13
           2.11 Party: any party to this Action, including all of its officers, directors,
14
     employees, consultants, retained experts, and Outside Counsel of Record (and
15
16   their support staffs).
17
           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18
     Discovery Material in this Action.
19
20         2.13 Professional Vendors: persons or entities that provide litigation
21
     support services (e.g., photocopying, videotaping, translating, preparing exhibits
22
23   or demonstrations, and organizing, storing, or retrieving data in any form or

24   medium) and their employees and subcontractors.
25
           2.14 Protected Material: any Disclosure or Discovery Material that is
26
27   designated as “CONFIDENTIAL.”
28
                                                 -5-
                              ______________________ ___________________________________________
                              [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                        CASE NO. 5:20-cv-020607 JGB (SPx)
 1           2.15 Receiving Party: a Party that receives Disclosure or Discovery
 2
     Material from a Producing Party.
 3
 4         3. SCOPE

 5           The protections conferred by this Order cover not only Protected Material
 6
     (as defined above), but also (1) any information copied or extracted from
 7
 8   Protected Material; (2) all copies, excerpts, summaries, or compilations of
 9   Protected Material; and (3) any testimony, conversations, or presentations by
10
     Parties or their Counsel that might reveal Protected Material.
11
12           Any use of Protected Material at trial shall be governed by the orders of
13
     the trial judge. This Order does not govern the use of Protected Material at trial.
14
           4. DURATION
15
16           Even after final disposition of this litigation, the confidentiality obligations
17
     imposed by this Order shall remain in effect until a Designating Party agrees
18
     otherwise in writing or a court order otherwise directs. Final disposition shall be
19
20   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
21
     with or without prejudice; and (2) final judgment herein after the completion and
22
23   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,

24   including the time limits for filing any motions or applications for extension of
25
     time pursuant to applicable law.
26
27   ///
28   ///
                                                -6-
                             ______________________ ___________________________________________
                             [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                       CASE NO. 5:20-cv-020607 JGB (SPx)
 1      5. DESIGNATING PROTECTED MATERIAL
 2
           5.1      Exercise of Restraint and Care in Designating Material for
 3
 4   Protection. Each Party or Non-Party that designates information or items for

 5   protection under this Order must take care to limit any such designation to
 6
     specific material that qualifies under the appropriate standards, except plaintiff’s
 7
 8   medical records and personnel file which is presumed private and confidential.
 9   The Designating Party must designate for protection only those parts of material,
10
     documents, items, or oral or written communications that qualify so that other
11
12   portions of the material, documents, items, or communications for which
13
     protection is not warranted are not swept unjustifiably within the ambit of this
14
     Order.
15
16         Mass, indiscriminate, or routinized designations are prohibited.
17
     Designations that are shown to be clearly unjustified or that have been made for
18
     an improper purpose (e.g., to unnecessarily encumber the case development
19
20   process or to impose unnecessary expenses and burdens on other parties) may
21
     expose the Designating Party to sanctions.
22
23         If it comes to a Designating Party’s attention that information or items that

24   it designated for protection do not qualify for protection, that Designating Party
25
     must promptly notify all other Parties that it is withdrawing the inapplicable
26
27   designation.
28
                                              -7-
                           ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1         5.2    Manner and Timing of Designations. Except as otherwise provided
 2
     in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for

 5   protection under this Order must be clearly so designated before the material is
 6
     disclosed or produced.
 7
 8         Designation in conformity with this Order requires:
 9                Designation of Material. With the exception of plaintiff’s medical
10
     records and personnel file from Ventura Transport, which said materials are
11
12   presumed private and confidential, designation of any other information or
13
     documents as “Confidential Information” may be achieved by stamping or
14
     marking such materials as “CONFIDENTIAL” or “CONFIDENTIAL –
15
16   ATTORNEYS’ EYES ONLY.” Copies, extracts, summaries, notes, and other
17
     derivatives of Confidential Information also shall be deemed Confidential
18
     Information and shall be subject to the provisions of this Order.
19
20                Applicability.     This Order shall apply to the production of
21
     information and documents whether or not such materials are informally
22
23   produced or produced in response to a formal discovery request, subpoena, or a

24   Court order in this litigation.         This Order may be used to protect the
25
     confidentiality of the residential addresses and social security numbers of the
26
27   Parties and of any and all current or former employees of either of the Parties.
28
                                              -8-
                           ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1                 Inadvertent Production Without Designation.                   The inadvertent
 2
     production of any information or document without a Confidential Information
 3
 4   designation as provided herein shall be without prejudice to a subsequent claim

 5   that such material is Confidential Information. If the Producing Party asserts that
 6
     such materials include Confidential Information, the Receiving Party shall take
 7
 8   prompt steps to ensure that all known copies of such material are marked as
 9   Confidential Information and treated as such. Nothing in this section shall
10
     preclude a Party from challenging the propriety of the claim of confidentiality.
11
12                 Designation of Depositions. Depositions or portions thereof upon
13
     oral or written questions may be classified as Confidential Information either by
14
     an examining party’s attorney or by an attorney defending or attending the
15
16   deposition.   A Party claiming that a deposition or any portion thereof is
17
     Confidential Information shall give notice of such claim to the other affected
18
     Parties and persons either prior to or during the deposition, or within thirty (30)
19
20   days after receipt of the deposition transcript, and the testimony taken and the
21
     transcript of such deposition or portion thereof shall be designated as
22
23   Confidential. Until expiration of the aforementioned thirty (30)-day period, the

24   entire deposition transcript and all exhibits thereto will be treated as Confidential
25
     Information under this Order.
26
27   ///
28   ///
                                               -9-
                            ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1      6. MODIFYING         AND         CHALLENGING                  CONFIDENTIALITY
 2
           DESIGNATIONS.
 3
 4         The designation of Confidential Information may be modified or

 5   eliminated at any time in one of two ways, as explained below.
 6
           (a)      The Producing Party may agree in writing to modify or eliminate
 7
 8                  the     “CONFIDENTIAL”                  or      “CONFIDENTIAL                  –
 9                  ATTORNEYS’ EYES ONLY” designation concerning any
10
                    material it produced;
11
12         (b)      If the Parties cannot agree as to the designation of any particular
13
                    information or material after good faith discussion in accordance
14
                    with the dispute resolution process under Local Rule 37.1 et seq.,
15
16                  the Receiving Party may move the Court to eliminate or modify
17
                    the     “CONFIDENTIAL”                  or      “CONFIDENTIAL                  –
18
                    ATTORNEYS’ EYES ONLY” designation.                          The burden of
19
20                  proving that the information has been properly designated as
21
                    protected shall be on the Party who made the original
22
23                  designation. Until the Court rules, the disputed material shall be

24                  treated as Confidential Information.
25
        7. ACCESS TO AND USE OF PROTECTED MATERIAL
26
27         1.    General Access.
28
                                             -10-
                          ______________________ ___________________________________________
                          [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                    CASE NO. 5:20-cv-020607 JGB (SPx)
 1   (a)   Except as otherwise expressly provided herein or ordered by
 2
           the       Court,     Confidential        Information        designated        as
 3
 4         “CONFIDENTIAL” may be revealed only as follows:

 5         (i)       To Counsel for a Party hereto (and secretaries,
 6
                     paralegals, and other staff employed in the offices of
 7
 8                   such Counsel who are working on the litigation);
 9         (ii)      To the Parties, including their employees, officers, and
10
                     directors, but only on an as-needed basis and to the
11
12                   extent necessary to prosecute or defend the claims
13
                     asserted in this lawsuit, after they have been given a
14
                     copy of this Order by their Counsel;
15
16         (iii)     To the Court and its official personnel;
17
           (iv)      To court reporters and videographers transcribing a
18
                     deposition, hearing, or other proceeding in this matter;
19
20         (v)       To independent experts and independent consultants
21
                     (meaning a person who is not an employee, officer,
22
23                   director, or owner in any capacity of a party and who is

24                   retained by a party or a party’s counsel in good faith for
25
                     the purpose of assisting in this litigation), provided that
26
27                   they have agreed to be bound by the terms of this Order
28
                                    -11-
                 ______________________ ___________________________________________
                 [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                           CASE NO. 5:20-cv-020607 JGB (SPx)
 1                   by signing a copy of a Consent in the form attached
 2
                     hereto as Exhibit A;
 3
 4         (vi)      To third-party photocopying or document imaging

 5                   contractors and third-party contractors producing
 6
                     visual or graphic presentation aids involved solely in
 7
 8                   providing litigation support services to counsel in this
 9                   litigation;
10
           (vii) To insurers of the Parties, but only to the extent
11
12                   necessary to analyze or determine potential coverage
13
                     for the claims asserted in this lawsuit; and
14
           (viii) To any mediator or settlement officer, and their
15
16                   supporting personnel, mutually agreed upon by any of
17
                     the parties engaged in settlement discussions.
18
     (b)   Except as otherwise expressly provided herein or ordered by
19
20         the       Court,     Confidential        Information        designated        as
21
           “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be
22
23         revealed only as follows:

24         (i)       To Counsel for a Party hereto (and secretaries,
25
                     paralegals, and other staff employed in the offices of
26
27                   such counsel who are working on the litigation);
28         (ii)      To the Court and its official personnel;
                                    -12-
                 ______________________ ___________________________________________
                 [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                           CASE NO. 5:20-cv-020607 JGB (SPx)
 1   (iii)   To court reporters and videographers transcribing a
 2
             deposition, hearing, or other proceeding in this matter;
 3
 4   (iv)    To independent experts and independent consultants

 5           (meaning a person who is not an employee, officer,
 6
             director, or owner in any capacity of a party and who is
 7
 8           retained by a party or a party’s counsel in good faith for
 9           the purpose of assisting in this litigation), provided that
10
             they have agreed to be bound by the terms of this Order
11
12           by signing a copy of a Consent in the form attached
13
             hereto as Exhibit A;
14
     (v)     To third-party photocopying or document imaging
15
16           contractors and third-party contractors producing
17
             visual or graphic presentation aids involved solely in
18
             providing litigation support services to counsel in this
19
20           litigation;
21
     (vi)    To insurers of the parties, but only to the extent
22
23           necessary to analyze or determine potential coverage

24           for the claims asserted in this lawsuit;
25
     (vii) To any mediator or settlement officer, and their
26
27           supporting personnel, mutually agreed upon by any of
28           the parties engaged in settlement discussions.
                           -13-
        ______________________ ___________________________________________
        [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                  CASE NO. 5:20-cv-020607 JGB (SPx)
 1                (c)   Nothing herein shall prevent the Producing Party from
 2
                        showing the documents or information that it produces to an
 3
 4                      employee, officer, or director of that party or from using the

 5                      material in any way.
 6
           2.     No Copies/Notes. Except for internal use by Counsel for the Parties
 7
 8   hereto, for Court and deposition copies, and for such use as is expressly permitted
 9   under the terms hereof, such as attorney work product, no person granted access
10
     to Confidential Information shall make copies, reproductions, transcripts, or
11
12   facsimiles of the same or any portion thereof or shall take notes or otherwise
13
     summarize the contents of such Confidential Information.
14
           3.     Disputes over Access. If a dispute arises as to whether a particular
15
16   person should be granted access to Confidential Information, the Party seeking
17
     disclosure may move the Court to permit the disclosure and must obtain an order
18
     of the Court before disclosing the information. The Challenging Party shall
19
20   initiate the dispute resolution process under Local Rule 37.1 et seq.
21
           8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
22
23   PRODUCED IN OTHER LITIGATION

24         If a Party is served with a subpoena or a court order issued in other
25
     litigation that compels disclosure of any information or items designated in this
26
27   Action as “CONFIDENTIAL,” that Party must:
28
                                              -14-
                           ______________________ ___________________________________________
                           [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                     CASE NO. 5:20-cv-020607 JGB (SPx)
 1         (a)    promptly notify in writing the Designating Party. Such notification
 2
     shall include a copy of the subpoena or court order;
 3
 4         (b)    promptly notify in writing the Party who caused the subpoena or

 5   order to issue in the other litigation that some or all of the material covered by
 6
     the subpoena or order is subject to this Protective Order. Such notification shall
 7
 8   include a copy of this Protective Order; and
 9         (c)    cooperate with respect to all reasonable procedures sought to be
10
     pursued by the Designating Party whose Protected Material may be affected.
11
12   If the Designating Party timely seeks a protective order, the Party served with the
13
     subpoena or court order shall not produce any information designated in this
14
     action as “CONFIDENTIAL” before a determination by the court from which
15
16   the subpoena or order issued, unless the Party has obtained the Designating
17
     Party’s permission. The Designating Party shall bear the burden and expense of
18
     seeking protection in that court of its confidential material and nothing in these
19
20   provisions should be construed as authorizing or encouraging a Receiving Party
21
     in this Action to disobey a lawful directive from another court.
22
23         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO

24   BE PRODUCED IN THIS LITIGATION
25
           (a) The terms of this Order are applicable to information produced by a
26
27   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
28   information produced by Non-Parties in connection with this litigation is
                                              -15-
                           ______________________ ___________________________________________
                           [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                     CASE NO. 5:20-cv-020607 JGB (SPx)
 1   protected by the remedies and relief provided by this Order. Nothing in these
 2
     provisions should be construed as prohibiting a Non-Party from seeking
 3
 4   additional protections.

 5         (b) In the event that a Party is required, by a valid discovery request, to
 6
     produce a Non-Party’s confidential information in its possession, and the Party
 7
 8   is subject to an agreement with the Non-Party not to produce the Non-Party’s
 9   confidential information, then the Party shall:
10
                   (1) promptly notify in writing the Requesting Party and the Non-
11
12   Party that some or all of the information requested is subject to a confidentiality
13
     agreement with a Non-Party;
14
                   (2) promptly provide the Non-Party with a copy of this Protective
15
16   Order in this Action, the relevant discovery request(s), and a reasonably specific
17
     description of the information requested; and
18
                   (3) make the information requested available for inspection by the
19
20   Non-Party, if requested.
21
           (c) If the Non-Party fails to seek a protective order from this court within
22
23   14 days of receiving the notice and accompanying information, the Receiving

24   Party may produce the Non-Party’s confidential information responsive to the
25
     discovery request. If the Non-Party timely seeks a protective order, the Receiving
26
27   Party shall not produce any information in its possession or control that is subject
28   to the confidentiality agreement with the Non-Party before a determination by
                                              -16-
                           ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1   the court. Absent a court order to the contrary, the Non-Party shall bear the
 2
     burden and expense of seeking protection in this court of its Protected Material.
 3
 4      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5         If a Receiving Party learns that, by inadvertence or otherwise, it has
 6
     disclosed Protected Material to any person or in any circumstance not authorized
 7
 8   under this Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best
10
     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
11
12   the person or persons to whom unauthorized disclosures were made of all the
13
     terms of this Order, and (d) request such person or persons to execute the
14
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as
15
16   Exhibit A.
17
           11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
18
     OTHERWISE PROTECTED MATERIAL
19
20         When a Producing Party gives notice to Receiving Parties that certain
21
     inadvertently produced material is subject to a claim of privilege or other
22
23   protection, the obligations of the Receiving Parties are those set forth in Federal

24   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
25
     whatever procedure may be established in an e-discovery order that provides for
26
27   production without prior privilege review. Pursuant to Federal Rule of Evidence
28   502(d) and (e), insofar as the parties reach an agreement on the effect of
                                              -17-
                           ______________________ ___________________________________________
                           [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                     CASE NO. 5:20-cv-020607 JGB (SPx)
 1   disclosure of a communication or information covered by the attorney-client
 2
     privilege or work product protection, the parties may incorporate their agreement
 3
 4   in the stipulated protective order submitted to the court.

 5      12. MISCELLANEOUS
 6
           12.1 Right to Further Relief. Nothing in this Order abridges the right of
 7
 8   any person to seek its modification by the Court in the future.
 9         12.2 Right to Assert Other Objections. By stipulating to the entry of this
10
     Protective Order no Party waives any right it otherwise would have to object to
11
12   disclosing or producing any information or item on any ground not addressed in
13
     this Protective Order. Similarly, no Party waives any right to object on any
14
     ground to use in evidence of any of the material covered by this Protective Order.
15
16         12.3 Filing Protected Material. Each document filed with the Court that
17
     contains or references any Confidential Information shall be filed with an
18
     application to file under seal in the manner specified in Rule 79-5 of the Local
19
20   Rules of the United States District Court for the Central District of California.
21
           12.4 Use in this Litigation Only. Confidential Information may be used
22
23   only for purposes of this litigation. Each person to whom the disclosure of any

24   Confidential Information is made shall not, directly or indirectly, use, disclose,
25
     or disseminate, or attempt to use, disclose, or disseminate, any of the same except
26
27   as expressly provided herein. Nothing herein shall prevent the Producing Party
28   from using the material that it produces in any way, in this
                                              -18-
                           ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1   litigation or for any other purpose.
 2
           12.5 Use at Depositions. If Confidential Information is to be discussed or
 3
 4   disclosed during a deposition, the Producing Party shall have the right to exclude

 5   from attendance at the deposition, during the time the Confidential Information
 6
     is to be discussed, any person not entitled under this Order to receive the
 7
 8   Confidential Information.
 9         12.6 Use at Court Hearings. Subject to the applicable rules of evidence,
10
     Confidential Information may be offered into evidence at any hearing or oral
11
12   argument, provided that the proponent of the evidence containing Confidential
13
     Information gives reasonable advance notice to the Court and counsel for the
14
     producing or designating party. Any Party may move the Court for an order that
15
16   the evidence be received in camera or under other conditions to prevent
17
     unnecessary disclosure.
18
           12.7 Reasonable Precautions.            Counsel for each party shall take all
19
20   reasonable precautions to prevent unauthorized or inadvertent disclosure of any
21
     Confidential Information.
22
23         12.8 Third-Party Discovery. If a third party provides discovery to any

24   party in connection with this action, and, if the third party so elects, then the
25
     provisions of this Order shall be available to that third party and shall apply to
26
27   such discovery as if such discovery were being provided by a party. Under such
28   circumstances, the third party shall have the same rights and obligations under
                                              -19-
                           ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1   this Order as held by the parties to this action. To the extent that information,
 2
     documents, and/or deposition testimony are sought from a third party via
 3
 4   subpoena or otherwise, and in the event any information, documents, and/or

 5   deposition testimony are obtained from a such third party, then such third-party
 6
     shall have the right to designate any such information, documents, and/or
 7
 8   deposition testimony as “CONFIDENTIAL” or “CONFIDENTIAL –
 9   ATTORNEYS’ EYES ONLY” and the use of such Confidential Information by
10
     any receiving party shall be governed in all respects by the terms of this Order.
11
12         12.9 Other Proceedings. Whenever any party is requested as part of
13
     another legal proceeding to disclose Confidential Information to persons or
14
     entities not authorized by this Order to have access to the same, the party so
15
16   requested shall, as soon as reasonably practicable but in no event later than
17
     fourteen (14) days after receipt of the request, notify every party and nonparty
18
     who designated the documents as Confidential Information of the existence of
19
20   such request. As long as an appropriate protective order governing confidential
21
     information is entered in that other legal proceeding, the party receiving the
22
23   request need not withhold the Confidential Information for more than fourteen

24   (14) days after notification is sent to the producing party unless the producing
25
     party has by then made an application with a court having jurisdiction over the
26
27   other matter to preclude production of the Confidential Information, in which
28
                                              -20-
                           ______________________ ___________________________________________
                           [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                     CASE NO. 5:20-cv-020607 JGB (SPx)
 1   case the party receiving the request shall await and abide by the court order
 2
     resolving the issue.
 3
 4           12.10 Return or Destruction After Litigation. All documents, information,

 5   and things designated as Confidential Information, and all copies thereof, shall
 6
     either be returned to the party that produced them upon the final disposition of
 7
 8   this action or they may be destroyed with permission of the party that produced
 9   them.    This provision shall not apply to documents and things the Court
10
     determines do not constitute Confidential Information. This provision does not
11
12   apply to outside litigation counsel for each party, who may keep copies of all
13
     such documents as part of their case files.
14
             12.11 Not an Admission. Nothing in this Order shall constitute an
15
16   admission or acknowledgement by the Receiving Party that information
17
     designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
18
     EYES ONLY” is actually Confidential Information.                     Furthermore, nothing
19
20   contained herein shall preclude the Parties or a person from raising any available
21
     objection, or seeking any available protection with respect to any Confidential
22
23   Information, including but not limited to the grounds of admissibility of evidence,

24   materiality, trial preparation materials, and privilege.
25
             12.12 Privileges/Objections. Nothing in this Order shall require the
26
27   disclosure of documents or information that counsel contends is otherwise
28   protected from disclosure under the applicable rules of discovery (relevance, etc.)
                                               -21-
                            ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1   or pursuant to the attorney-client privilege, the attorney work-product immunity,
 2
     or other applicable privilege or immunity, or where such disclosure would breach
 3
 4   an agreement with another to maintain such information in confidence, unless

 5   ordered by the Court.
 6
           12.13 Lasting Obligations. All obligations and duties arising under this
 7
 8   Order shall survive the termination of this action. The Court retains jurisdiction
 9   indefinitely over the parties, and any persons provided access to Confidential
10
     Information under the terms of this Order, with respect to any dispute over the
11
12   improper use of such Confidential Information.
13
14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15
16
     Dated:_June 29, 2021_                _____________________________________
17
                                          Sheri Pym
18                                        United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                                -22-
                             ______________________ ___________________________________________
                             [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                       CASE NO. 5:20-cv-020607 JGB (SPx)
 1                                        EXHIBIT A
 2
           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I,__________________________________ [print or type full name], of
 5
     _________________________________________________________[print or
 6
 7   type full address], declare under penalty of perjury that I have read in its entirety

 8   and understand the Stipulated Protective Order that was issued by the United
 9
     States District Court for the Central District of California on [date] in the case of
10
11          Paul Adler v. Church & Dwight Co., Inc., United States District Court,

12   Central District of California, Case No. 5:20-cv-020607 JGB (SPx), and related
13
     Third-Party Action. I agree to comply with and to be bound by all the terms of
14
15   this Stipulated Protective Order and I understand and acknowledge that failure to
16   so comply could expose me to sanctions and punishment in the nature of
17
     contempt. I solemnly promise that I will not disclose in any manner any
18
19   information or item that is subject to this Stipulated Protective Order to any
20
     person or entity except in strict compliance with the provisions of this Order.
21
     I further agree to submit to the jurisdiction of the United States District Court
22
23   for the Central District of California for the purpose of enforcing the terms of
24
     this Stipulated Protective Order, even if such enforcement proceedings occur
25
26
     after termination of this action. I hereby appoint _______________________

27   [print or type full name] of _________________________________________
28
                                               -23-
                            ______________________ ___________________________________________
                            [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                      CASE NO. 5:20-cv-020607 JGB (SPx)
 1   [print or type full address and telephone number] as my California agent for
 2
     service of process in connection with this action or any proceedings related to
 3
 4   enforcement of this Stipulated Protective Order.

 5   Date: __________________________
 6
     City and State where sworn and signed: ________________________________
 7
 8   Printed name: ________________________________
 9   Signature: ___________________________________
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -24-
                           ______________________ ___________________________________________
                           [PROPOSED] ORDER RE: CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER
                                                                     CASE NO. 5:20-cv-020607 JGB (SPx)
